Order entered June 4, 2021




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00209-CV

                     IN RE MATTHEW GONZALEZ, Relator

           Original Proceeding from the Criminal District Court No. 6
                             Dallas County, Texas
                       Trial Court Cause No. F19-21144

                                     ORDER
          Before Justice Osborne, Justice Pedersen, III, and Justice Carlyle

        In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. The Court ORDERS the trial

court (i) to ISSUE the writ of habeas corpus; (ii) to bring relator in person before the

trial court; and (iii) to ACCORD the relator an evidentiary hearing on his second

habeas application within THIRTY DAYS of this order, if it has not already been

done.

        A writ will issue only if the trial court fails to comply with this Order.

                                                /s/    BILL PEDERSEN, III
                                                       JUSTICE